Order filed October 13, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00591-CV
                                   ____________

                      NANCY PETRUCCIANI, Appellant

                                        V.

                    RUSSELL A. PETRUCCIANI, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-51593

                                   ORDER

      This is an interlocutory appeal from an order signed September 17, 2021.
The notice of appeal was due October 7, 2022. See Tex. R. App. P. 26.1(b).
Appellant, however, filed the notice of appeal on October 15, 2021 a date within
15 days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its
due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not
file a motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we order appellant to file a proper motion to extend time to file
the notice of appeal within ten (10) days of the date of this order. See Tex. R. App.
P. 26.3;10.5(b). If appellant fails to do so, the appeal is subject to dismissal without
further notice for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.